PER CURIAM.
We grant the petition and quash the order of the trial court requiring Philip M. Warren to withdraw as counsel for Philip M. Warren, P.A., in this suit over unpaid attorney’s fees. See Ocean Club Condo. Ass’n v. Estate of Daly, 504 So.2d 1377 (Fla. 4th DCA 1987), and Kahn v. Milon, 332 So.2d 149 (Fla. 3d DCA 1976) (appropriateness of certiorari review). See Kahn; Mansur v. Drage, 484 So.2d 618 (Fla. 5th DCA), review denied, 492 So.2d 1333 (Fla.1986); Florida Bar Opinion 84-4 (Sept. 15, 1984) (lawyer litigant can represent himself even if he may of necessity also be a witness in the case).
DOWNEY, STONE and WARNER, JJ., concur.